Citation Nr: 0512267	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-11 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a fistula in ano.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2005, the veteran testified at a hearing before 
the Board in Washington, DC.  A transcript of the hearing has 
been associated with the claims folder.


REMAND

The veteran asserts that the prescription of chlorphenamine 
maleate by VA contributed to his subsequent development of a 
fistula in ano.  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002) and the regulations implementing it [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to the veteran's claim.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a letter in August 
2002 that addresses the VCAA, it relates to the evidence 
necessary to substantiate a claim for service connection.  
Neither this letter nor anything else in the record satisfies 
the notification requirements of the VCAA and the 
implementing regulations with respect to the veteran's claim 
for compensation under 38 U.S.C.A. § 1151.   

Additionally, the Board notes that the most recent medical 
records presently associated with the claims folder are VA 
outpatient treatment records dated in May 2002.  At his 
hearing before the undersigned, the veteran reported that VA 
had referred him to Duke University in 2003 for treatment 
related to his fistula in ano.  These records are not 
presently associated with the claims folder.  On remand, the 
RO should ask the veteran to identify any pertinent treatment 
for his fistula in ano since May 2002. 

Similarly, the record reflects that the veteran is in receipt 
of Social Security disability benefits.  The veteran asserts 
that this disability determination was based, in part, on his 
fistula in ano.  On remand, the RO should obtain a copy of 
all pertinent, outstanding records, to include records in the 
possession of the Social Security Administration.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) as it 
pertains to his claim for compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for a fistula ano.  This letter 
should include notice that he should 
submit any pertinent evidence in his 
possession and should provide any 
identifying information and authorization 
necessary for the RO to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his fistula in ano since May 2002, 
including treatment at Duke University 
from 2003 to the present.  

2.  The RO should attempt to obtain any 
pertinent records identified but not 
provided by the veteran.  If it is unable 
to obtain any such records, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding records.

3.  The RO should obtain from the Social 
Security Administration copies of its 
decision awarding the veteran disability 
benefits and the records upon which the 
award was based.  

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5  Thereafter, the RO should readjudicate 
the veteran's claim based on a de novo 
review of the pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this claim.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


